OPINION — AG — **** COUNTY COMMISSIONERS HANDLING DATA PROCESSING NEEDS IN COUNTY **** A BOARD OF COUNTY COMMISSIONERS, WHEN DETERMINING THE MOST EFFECTIVE MANNER OF HANDLING THE COUNTY'S DATA PROCESSING NEEDS, IS AUTHORIZED TO ENTER INTO A CONTRACT FOR COMPUTER SERVICES ONLY WITH A CAPABLE DATA PROCESSING COMPANY.   THE AUTHORITY VESTED IN THE BOARDS OF COUNTY COMMISSIONERS TO CONTRACT FOR COMPUTER SERVICES WITH A CAPABLE DATA PROCESSING COMPANY DOES NOT INCLUDE THE AUTHORITY TO MERGE COUNTY DATA PROCESSING EQUIPMENT WITH DATA PROCESSING EQUIPMENT OPERATED UNDER THE SUPERVISION OF A LOCAL MUNICIPALITY. THE COUNTY COMMISSIONERS, HOWEVER, ARE NOT PRECLUDED UNDER 19 O.S. 1971 376 [19-376], FROM LEASING THE DATA PROCESSING EQUIPMENT OF A LOCAL MUNICIPALITY.   THE LANGUAGE CONTAINED IN 19 O.S. 1971 378 [19-378], AUTHORIZING THE BOARD OF COUNTY COMMISSIONERS TO CONTRACT WITH A PUBLIC TRUST CREATED PURSUANT TO THE PROVISIONS OF 60 O.S. 1971 176 [60-176], FOR THE PURPOSE OF PROVIDING ELECTRONIC DATA PROCESSING SERVICES, EXPRESSES A LEGISLATIVE INTENT THAT POWERS SET FORTH IN 19 O.S. 1971 376 [19-376], 19 O.S. 1971 378 [19-378], ARE TO OPERATE TO THE EXCLUSION OF THOSE NOT ENUMERATED. THE AUTHORITY TO PROVIDE FOR THE "OPERATION, MAINTENANCE, REPAIR AND UTILIZATION" OF ELECTRONIC DATA PROCESSING EQUIPMENT, AND TO "DETERMINE THE MOST EFFECTIVE MANNER OF HANDLING THE COUNTY'S DATA PROCESSING NEEDS" IS EXCLUSIVELY VESTED IN THE BOARD OF COUNTY COMMISSIONERS AND THE COUNTY OFFICERS DO NOT HAVE THE DISCRETION TO PARTICIPATE IN A DATA PROCESSING SYSTEM OTHER THAT PROVIDED BY THE COUNTY.   WHEN ACTING PURSUANT TO THE AUTHORITY VESTED IN THEM BY VIRTUE OF THE PROVISIONS OF 19 O.S. 1971, 376-378 [19-376] — [19-378], THE BOARDS OF COUNTY COMMISSIONERS ARE NOT REQUIRED TO PROCURE THE APPROVAL OF COUNTY OFFICERS TO WHOM THE COUNTY DATA PROCESSING SYSTEM IS MADE AVAILABLE.   WHILE THE BOARDS OF COUNTY COMMISSIONERS MAY NOT DEPRIVE COUNTY OFFICERS OF THE MEANS ESSENTIAL TO THE DISCHARGE OF THEIR STATUTORY FUNCTIONS, AN EXERCISE OF THE COMMISSIONER'S DISCRETION UNDER 19 O.S. 1971 376 [19-376], IS NOT SUBJECT TO THE VETO POWER OF THE COUNTY OFFICER UPON THE MERE ALLEGATION THAT HIS CAPACITY TO DISCHARGE HIS STATUTORY FUNCTIONS IS THEREBY JEOPARDIZED.   COUNTY OFFICERS MAY NOT CIRCUMVENT THE EXCLUSIVE AUTHORITY VESTED IN THE BOARDS OF COUNTY OF COMMISSIONERS BY THE PROVISIONS OF 19 O.S. 1971 376 [19-376], BY ESTABLISHING A DATA PROCESSING SERVICE INDEPENDENT OF THAT PROVIDED BY THE COUNTY. CITE: 60 O.S. 1971 176 [60-176], 19 O.S. 1971 2 [19-2], 19 O.S. 1971 3 [19-3] (MARVIN C. EMERSON)  NOTE: 1982 LEGISLATURE PASSED THIS FUNCTION TO THE COUNTY PURCHASING AGENT OF EACH COUNTY